Citation Nr: 0104809	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-01 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile with special 
adaptive equipment or a certificate for special adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active service from May 1944 to February 
1946.

This matter comes before the Board of Veterans Appeals 
(Board) from a July 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  This case was before the Board in June 1999 and 
June 2000, at which times it was remanded for further 
evidentiary and procedural development.  

The June 1999 remand also ordered a VA orthopedic examination 
to determine the status and severity of the veteran's 
service-connected disabilities of the lower extremities.  In 
this regard, the examiner was asked to answer specific 
medical questions as set out in the remand.  The specific 
questions were not answered by the examiner in the report of 
the August 1999 examination or its October 1999 addendum.  

Since the VA examiner had not completely complied with the 
directives of the Board's June 1999 remand, another remand 
was required to correct this deficiency.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, the case was again 
remanded in June 2000 for another examination and to have the 
examiner answer the Board's questions.  The case has now been 
returned to the Board for further appellate review.  

Further, the Board notes that in January 1999, the veteran's 
representative sought appellate review of the underlying 
issue of entitlement to special monthly compensation (SMC) 
for loss of use of the left lower extremity.  In its June 
1999 remand, the Board directed that this uncertified, but 
related issue, SMC, be addressed by the RO and, if denied 
that a supplemental statement of the case (SSOC) be furnished 
to the veteran and his representative.  The Board also 
advised the veteran and his representative that in order to 
place this issue in appellate status, they would have to 
submit a Form 9, substantive appeal, with respect to the SMC 
issue.  In its remand of June 2000, the Board again advised 
the veteran and his representative of the need for a 
substantive appeal in order to place the SMC issue in 
appellate status.  However, the record shows that a 
substantive appeal has not been filed in response to the 
SSOCs issued on this matter and thus, the matter has not been 
placed in appellate status and is not properly before the 
Board at this time.  The only issue properly before the Board 
is that set out on the title page.  

Finally, there have been significant changes in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, the veteran's claims have undergone full 
evidentiary and procedural development, thereby fulfilling 
the substantive provisions of The Veterans Claims Assistance 
Act of 2000, referenced above.  A review of the record shows 
that all pertinent medical records have been obtained.  The 
veteran has been advised of the basis for the denial of his 
claims and given the opportunity to provide additional 
pertinent evidence.  He has not furnished such evidence or 
even indicated that such evidence exists.  He has also been 
afforded a hearing on appeal and two VA examinations in order 
to assist him in the development of his claims.  Thus, the 
Board finds no need for further evidentiary or procedural 
development.  Since the record shows substantial compliance 
with the new law, this case does not fall within the purview 
of Karnas.  Upon review of the evidence, the Board is 
satisfied that all necessary and available evidence has been 
received and has been adequately developed for an equitable 
disposition of the veteran's appeal.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran has established service-connection for post-
traumatic stress disorder, rated 50 percent disabling; 
residuals of a gunshot wound of the left foot with a fracture 
of the first metatarsal and ankylosis of the left great toe, 
rated 30 percent disabling; left knee impairment (secondary 
to the service-connected left foot disorder), rated 20 
percent disabling; and for inferior patella tendinitis of the 
right knee with degenerative joint disease (secondary to the 
service-connected left foot disorder), rated 20 percent 
disabling.  He has a combined rating of 80 percent and has 
been entitled to a total rating based on individual 
unemployability due to service-connected disabilities from 
March 1991.  

3.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to financial assistance in 
the purchase of an automobile and adaptive equipment are not 
met.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.808, 4.63 (2000).  

2. The criteria for entitlement to adaptive equipment only 
are not met.  38 U.S.C.A. §§  3901, 3902 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.808, 17.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed his current claim in December 1996.  It is 
neither contended nor shown that the veteran has any service 
connected disabilities of the eyes or upper extremities that 
would qualify him for the benefits sought.  His service-
connected disabilities are set out above and those pertinent 
to the present appeal are those involving his lower 
extremities.  

A March 1998 statement from a VA physician opines as to the 
adaptive equipment the veteran would need to safely operate a 
motor vehicle.  A related notation in March 1998 shows that 
the veteran had been given some training in the use of hand 
controls for driving.  

At a hearing on appeal in July 1998, the veteran described 
his use of a wheelchair and scooter in order to get around.  
He also reported that in addition to his knees he also had 
problems with his arms, hands and fingers.  

On VA examination in August 1999, it was noted that the 74-
year-old veteran drives a car and gets around in an electric 
wheelchair.  It was noted that the veteran was wounded in the 
left foot on Iwo Jima during World War II.  On examination, 
the veteran walked with an antalgic gait bilaterally, greater 
on the left than on the right.  There was no significant 
swelling of the knees.  Active range of motion of the knees 
was 10 to 100 degrees on right and 10 degrees to 120 degrees 
on the left.  He had tenderness on extreme motion and had 
trouble getting to full extension passively.  There was 
marked tenderness on both joint lines with no other areas of 
significant tenderness.  He had full range of motion of the 
left ankle and subtalar joints.  He had marked limitation of 
motion of his first metatarsophalangeal (MTP) joint with 
tenderness on palpation and with motion.  He appeared to be 
hypersensitive to light touch throughout the medial aspect of 
his right and left foot.  His motor and sensory were intact 
in both lower extremities and he had good posterior tibial 
dorsalis pedis pulses bilaterally.  X-rays resulted in an 
impression of mild degenerative changes of the knees 
bilaterally, possibly secondary to pseudogout.  Posttraumatic 
arthritis of the left first MTP joint was also reported.  In 
an August 1999 addendum, the examiner noted the degenerative 
changes in the knees to be mild to moderate.  He also noted 
that the veteran had mild to moderate limitation in 
ambulation requiring special shoes and occasional use of a 
cane.  It was further indicated that the limitation is most 
certainly secondary to the traumatic arthritis of the foot 
and compounded by the arthritis in the knees.  

On VA examination in August 2000, the veteran complained that 
over the years his left toe had become worse and he had 
developed pain in both knees.  He reported occasional 
swelling and redness of the knees.  He reported that his 
knees had become so bad that he used a motorized wheel chair 
to get around.  He was not on any gout or antiinflammatory 
medication.  

On examination, the examiner noted the veteran was on a 
motorized cart, but was able to ambulate without any aids, 
although very slowly.  Some well-healed scars were noted on 
the medial aspect of the left first metatarsal.  There was 
some redness of the first MTP joint with tenderness and 
limited motion.  He had good range of motion of both ankles 
with dorsiflexion to 15 degrees and plantar flexion to 40 
degrees.  Range of motion of both knees was reported as 10 
degrees to 120 degrees.  There was no effusion, redness or 
warmth of the knees.  There was joint line tenderness 
bilaterally.  The knees were stable to varus valgus stress 
and anterior and posterior drawer.  There was full range of 
motion of the hips without pain.  There was negative straight 
leg raising in the seated and lying positions.  On x-ray, the 
right knee had more severe arthritic changes than the left.  

The examiner's impression was old shrapnel injury of the left 
foot with a questionable history of osteomyelitis and 
bilateral degenerative arthritis of the knees.  Also, 
pseudogout was noted.  He also opined that the knee arthritis 
was unrelated to service injury, but was more the process of 
pseudogout or normal osteoarthritis.  

In a September 2000 addendum, the examiner answered all of 
the following questions asked in the Board's remands in the 
negative.  

(a) Has the service-connected right knee 
disability effected the acts of balance 
and propulsion to the extent that the 
remaining function of the right leg would 
be equally well-served by amputation and 
prosthesis; 

(b) Has the service-connected left knee 
disability effected the acts of balance 
and propulsion to the extent that the 
remaining function of the left leg would 
be equally well-served by amputation and 
prosthesis; 

(c) Is there ankylosis of either knee 
demonstrated on examination, and, if so, 
in what degree of flexion or extension is 
such knee ankylosed; 

(d) Has the service-connected left foot 
disability effected the acts of balance 
and propulsion to the extent that the 
remaining function of the left foot would 
be equally well-served by amputation and 
prosthesis; 

(e) Has the combined effect of the 
service-connected left knee and left foot 
disabilities effected the acts of balance 
and propulsion to the extent that the 
remaining function of the left leg, at 
some level, would be equally well-served 
by amputation and prosthesis.  

In correspondence received in November 2000, the veteran 
stated that he was not given an adequate examination in 
August 2000.  He contended that the examiner used findings 
from an earlier examination in rendering his examination 
report.  


Criteria

VA may provide, or assist in providing, an "eligible person" 
with an automobile, or other conveyance, as well as any 
necessary automotive adaptive equipment.  38 U.S.C.A. 
§§ 3901, 3902(a), (b)(1) (West 1991 & Supp. 2000).  

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the disabilities 
described below, and if such disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval, or air service:

	(i) The loss or permanent loss of use of one or both 
feet;

	(ii) The loss or permanent loss of use of one or both 
hands;

	(iii) The permanent impairment of vision of both eyes of 
the following status: central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than twenty degrees in the better eye.  
38 U.S.C.A. § 3901(1) (West 1991); see also 38 C.F.R. § 
3.808(b)(1) (2000).

Loss of use is held to exist when no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
or knee with the use of prosthesis.  The determination is 
generally made on the basis of whether the actual remaining 
functions could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 4.63 (2000).  

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. § 
3902(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.808(b)(1)(iv), 17.156 (2000).  

Analysis

In addressing the veteran's claims for entitlement to 
financial assistance in the purchase of an automobile and 
adaptive equipment and also entitlement to adaptive equipment 
only, the Board notes under the provisions of 38 U.S.C.A. § 
3901, a certification of eligibility for financial assistance 
in the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where as a result 
of injury or disease incurred or aggravated during active 
military, naval, or air service, the veteran has one of the 
following: (a) Loss or permanent loss of use of one or both 
feet; (b) loss or permanent loss of use of one or both hands; 
or (c) permanent impairment of vision of both eyes of the 
following status-central visual acuity of 20/200 or less in 
the better eye with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual fields subtends an angular 
distance no greater than 20 degrees in the better eye.

It is neither contended nor is it shown that the veteran has 
service-connected loss of use of either upper extremity or 
visual impairment to the degree necessary for the benefit 
sought.  Rather, the appellant's sole argument is that his 
disabilities of the left and right legs are such as to 
entitle him to financial assistance in the purchase of an 
automobile and adaptive equipment.  

The provisions for determining loss of use of a hand or foot 
are contained in 38 C.F.R. § 4.63.  Loss of use of a hand or 
a foot, for the purpose of special monthly compensation, will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below elbow or knee with use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
foot, whether the acts of balance and propulsion, etc., in 
the case of the foot, could be accomplished equally well by 
an amputation stump with prosthesis.  

The clinical data of record fail to establish that the 
veteran has impairment of any extremity of such severity as 
to be considered as loss of use.  While the veteran has 
significant problems with his lower extremities, as reflected 
by his assigned ratings, he is not shown to have lost the use 
of either foot.  The record is clear that the veteran would 
not be better served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  This is further evidenced by the reported 
findings on VA examinations and the negative responses 
furnished to the Board's remand questions by the most recent 
examiner.  That examiner had the opportunity to examine the 
veteran and review the claims file before concluding that the 
veteran does not suffer from loss of use of either lower 
extremity.   

While the Board found the veteran's testimony at the hearing 
to be sincere, it does not demonstrate the levels of 
disability necessary to establish entitlement to the benefits 
sought.  The veteran's contention that he was not afforded an 
adequate examination by the most recent VA examiner has also 
been considered; however, the detailed examination findings 
reported by that examiner contradict the veteran's 
unsupported claim.  While the veteran may feel he is entitled 
to the benefit sought, as a layman, he is not competent to 
provide the medical opinion necessary to support his claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Further, the applicable statute and regulation are specific 
as to the disability(ies) required to establish entitlement 
to this benefit.  Since the veteran is not shown to have any 
of the disabilities enumerated for entitlement to financial 
assistance in the purchase of an automobile and adaptive 
equipment, that benefit may not be granted.  

Finally, the Board notes that before the veteran could be 
awarded adaptive equipment only under 38 U.S.C.A. § 3902(b), 
he must be shown to have ankylosis of one or both knees or 
one or both hips.  Here, it is neither contended nor shown 
that the veteran meets these requirements.  In fact, the 
veteran is not even service connected for any disability of 
the hips, which also are shown to have full range of motion 
on examination.  While the veteran is shown to have a 
bilateral knee disability, examination shows range of motion 
as 10 degrees to 120 degrees.  While the veteran has 
significant knee disabilities, he is not shown to have 
ankylosis of either knee.  On all examinations, the veteran 
is shown to have movement, albeit limited by pain in both 
knees.  The clinical data of record fail to demonstrate that 
the veteran has ankylosis of his service-connected knees, as 
required for the award of special adaptive equipment only 
under the above-cited code provisions.  Since the veteran 
does not have service-connected disabilities resulting in 
ankylosis of one or both hips or one or both knees, 
entitlement to special adaptive equipment only is also not 
established.  

The Board has considered the March 1998 letter and notation 
concerning the veteran's need for vehicle hand controls; 
however, while the veteran may need such controls, the VA may 
furnish them only when the statutory and regulatory criteria 
governing eligibility for such adaptive equipment are met.  
Here, as explained above, the veteran does not meet the 
criteria for the adaptive equipment sought and the claim must 
be denied.  

The negative evidence outweighs the positive evidence in this 
case with respect to both benefits sought and the veteran has 
not satisfied the burden of proof required for favorable 
action on appeal.  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile with special 
adaptive equipment is denied.  


                                                                           
(CONTINUED ON NEXT PAGE)


Entitlement to a certificate of eligibility for special 
adaptive equipment only is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

